 
 
I 
108th CONGRESS
2d Session
H. R. 4527 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2004 
Mr. Pallone introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To enhance the criminal penalties for illegal trafficking of archaeological resources, and for other purposes. 
 
 
1.Short title This Act may be cited as the Enhanced Protection of Our Cultural Heritage Act. 
2.Enhanced penalties for cultural heritage crimes 
(a)Enhanced Penalty for Illegal Trafficking in Archaeological ResourcesSection 6(d) of the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470ee(d)) is amended by striking not more than $10,000 and all that follows through the end of the subsection, and inserting not more than $100,000, imprisoned not more than 10 years, or both.. 
(b)Enhanced Penalty for Embezzlement and Theft From Indian Tribal OrganizationsSection 1163 of title 18, United States Code, is amended by striking five years and inserting 10 years. 
(c)Enhanced Penalty for Illegal Trafficking in Native American Human Remains and Cultural ItemsSection 1170 of title 18, United States Code, is amended— 
(1)in subsection (a)— 
(A)by inserting or attempts to sell, purchase, use for profit, or transport for sale or profit, before human remains; and 
(B)by striking or imprisoned not more than 12 months, or both, and in the case of a second or subsequent violation, be fined in accordance with this title, or imprisoned not more than 5 years and inserting imprisoned not more than 10 years; and 
(2)in subsection (b), by striking imprisoned not more than one year, or both, and in the case of a second or subsequent violation, be fined in accordance with this title, imprisoned not more than 5 years and inserting imprisoned not more than 10 years. 
 
